Case 3:18-cv-02767-JLS-MSB Document 8 Filed 03/28/19 PageID.30 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9    Chris Langer,
10              Plaintiff,
11       v.
12    Maksut Max Inciyan, in individual
      and representative capacity as trustee
13    of the Inciyan Family Trust;
      Ann A. Inciyan, in individual and
14    representative capacity as trustee of
      the Inciyan Family Trust; and Does
15    1-10,
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28




                                           1
